      Case 2:19-cv-04678-SPL--JFM Document 7-1 Filed 07/15/19 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

UNITED STATES                                    § No. CV-19-04678-PHX-SPL (JFM)
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                 §
Glushchenko, Eugenii                             §
                                                 §
       Defendant.                                §

DECLARATION OF DALE WELSH, PA-C

       In accordance with 28 U.S.C. § 1746, I, Dale Welsh, PA-C, make the following unswom

declaration, under penalty of perjury, pertinent to the above-styled and numbered cause:

       1.     I am a commissioned officer in the U.S. Public Health Service currently detailed
              to the U.S. Department of Homeland Security (DHS), lmmigration and Customs
              Enforcement (ICE), ICE Health Service Corps (IHSC). I provide medical care to
              detainees being held in the custody of ICE.

       2.     I serve as a Physician Assistant at the Eloy Detention Center in Eloy, Arizona. I
              have been assigned to this facility since March 2019. I have been a Physician
              Assistant since September 201 1, and I am licensed by the state of Arizona to
              practice medicine. All care for this patient has been coordinated and reviewed
              with concurrence from Daren R. Mealer, MD, MPA, FAAFP, IHSC Western
              Regional Clinical Director, who is based at the ICE - Office of Enforcement and
              Removal Operations Seattle Field Office in Seattle, Washington. Additional
              concurrence is received from Eloy Acting Clinical Director CAPT Luzviminda
              Peredo-Berger, MD who is based in Port Isabel, Texas.

       3.      I make this declaration upon a review of Mr. Eugenii Glushchenko' s medical
               record, and my examination and treatment of Mr. Glushchenko.

       4.      This affidavit is made to provide the U.S. District Court, District of Arizona in the
               above referenced cause of action an update regarding Mr. Glushchenko' s status
               after issuing an order permitting involuntary medical monitoring, hydration, and
               feeding on July 10, 2019.

       5.      Mr. Glushchenk.o was served the involuntary treatment order on July l 0, 2019 at
               approximately 8:30 p.m. and again on July 11 , 2019 at approximately 10:00 a.m.
               He refused to end his hunger strike or drink fluids. Mr. Glushchenko was
               provided with information on the medical necessity to eat and drink to preserve
Case 2:19-cv-04678-SPL--JFM Document 7-1 Filed 07/15/19 Page 2 of 3
       Case 2:19-cv-04678-SPL--JFM Document 7-1 Filed 07/15/19 Page 3 of 3



               He consumed 460 calories of nutrition for the day. He refused further meals on
               this day.

        10.    On July 15, 2019, Mr. Glushchenko voluntarily consumed the required daily
               amount of nutritional supplement quite quickly after a verbal directive was given.
               He consumed 1,050 calories total today. He refuses to be weighed. Mr.
               Glushchenko is still too weak to ambulate due to severe emaciation; however, he
               is visibly noted to have more energy and is of sound mind.

        It.    While Mr. Glushchenko has voluntarily consumed the nutritional supplement, this
               has required prolonged coaxing and repeated warnings that involuntary feed ing
               would be necessary if he did not comply on his own. In light of Mr.
               Glushchenko's continued refusal to allow his weight to be checked and the need
               to spend significant amounts of time coaxing him to drink the supplement or else
               submit to involuntary feeding, it is my professional opinion that it is necessary to
               have the involuntary treatment order continue to be in force to provide the
               necessary incentive for Mr. Glushchenko to consume nutrition.

        12.    IHSC Deputy Medical Director Philip Farabaugh, MD and Acting Clinical
               Director CAPT Luzviminda Peredo-Berger, MD have discussed and guided all
               treatment to date with me for Mr. Glushchenko's care and concur it is medically
               necessary to continue to have the ability to perform involuntary medical
               monitoring and examinations and provide involuntary hydration and nutrition
               until Mr. Glushchenk.o chooses to end his hunger strike.

        13.    Mr. Glushchenko is expected to have approximately four more weeks in detention
               before he will be removed to Russia. In the interest of optimizing his nutritional
               status to prepare for this journey, I request continuance of the involuntary
               treatment order to ensure his physical wellbeing.

 Executed this 15th day of July 2019.

;=,=
 LCDR Dale Welsh, PA-C
                         ~
 Clinical Physician Assistant
 ICE Health Service Corps
 United States Public Health Service




                                                 3
